Citation Nr: 1712173	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for autoimmune pancreatitis, to include as due to herbicide exposure, or, in the alternative, as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II, prior to July 27, 2009.

3.  Entitlement to a rating in excess of 40 percent for diabetes mellitus type II, from July 27, 2009.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, prior to July 17, 2013.

5.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, from July 17, 2013.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), prior to June 14, 2010.
7.  Entitlement to a TDIU from June 14, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal form July 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When these matters were previously before the Board in January 2013, the Board determined that a claim for TDIU had also been raised by the record, and remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

In a June 2016 rating decision, the AOJ awarded increased ratings of 40 percent for the service-connected diabetes mellitus and peripheral neuropathy of the left lower extremity, effective July 27, 2009 and July 17, 2013, respectively.  As higher ratings for the disabilities are available prior to and from these dates, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board acknowledges that the Veteran has been awarded a combined 100 percent rating for the majority of the appeal period; however, this matter remains on appeal for the entire appeal period.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s). Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Accordingly, the Board will address whether entitlement to a TDIU is warranted.

Further, given the Board's decision below regarding the date of the Veteran's unemployability, the Board has characterized the periods on appeal as noted on the title page.

FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

 2. The Veteran does not have a pancreas disorder that is presumed to be service connected in veterans exposed to Agent Orange.

 3. Autoimmune pancreatitis did not manifest in service or for many years thereafter and is not related to service.

4.  Autoimmune pancreatitis is not caused or aggravated by service-connected diabetes mellitus type II.

5.  Throughout the appeal period, the Veteran's diabetes mellitus type II has required insulin, restricted diet, and regulation activities; but episodes of ketoacidosis or hypoglycemic reaction requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, have not been shown.

6. Throughout the appeal period, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by moderately severe incomplete paralysis of the sciatic nerve.

7.  The record establishes that the Veteran was unemployed as of June 14, 2010.

8.  From the June 14, 2010 date of unemployment, as a 100 percent combined schedular rating has been assigned, the matter of entitlement to a TDIU rating is rendered moot.


CONCLUSIONS OF LAW

1. Autoimmune pancreatitis was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not secondary to service-connected diabetes mellitus type II. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an initial 40 percent for diabetes mellitus type II, prior to July 27, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for a rating in excess of 40 percent for diabetes mellitus type II, from July 27, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for an initial 40 percent rating for peripheral neuropathy of the left lower extremity, prior to July 17, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).
5. The criteria for a rating in excess of 40 percent rating for peripheral neuropathy of the left lower extremity, from July 17, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for entitlement to a TDIU, prior to June 14, 2010, have not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).

7.  For the period from June 14, 2010, the claim for a TDIU is dismissed. 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claims for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

With respect to the service-connection claim, the RO notified the Veteran of the evidence needed to substantiate the claim in an April 2008 letter.  The Veteran was also informed of the evidence needed to substantiate a claim for TDIU in a May 2013 letter, following the Board's remand.  The letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the above letters.  The claims were most recently readjudicated in June 2016.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA and private treatment records.  While Social Security Administration (SSA) records were attempted to be obtained, SSA responded that these records were unavailable, and the Veteran was informed of this and asked to submit any records in his possession.

In addition, the Veteran was afforded various VA examinations to assess the nature and severity of his service-connected diabetes mellitus and peripheral neuropathy of the left lower extremity, including in October 2013 pursuant to the Board's remand.  As the examinations include consideration of the Veteran's history, and were based on review of the Veteran's symptoms and complaints, they are adequate for adjudication purposes.  

Also pursuant to the Board's January 2013 remand instructions, the Veteran was afforded a VA examination in September 2013 to determine the nature and etiology of the claimed autoimmune pancreatitis.  The examination reflect that the Veteran's claims file was reviewed, an interview and examination was conducted, and that the examiner physician's responses were fully responsive to the questions posed in the Board's remand instructions, with rationale for all opinions expressed.  Therefore, the Board finds the examination adequate for adjudication purposes.

Moreover, given the foregoing, the Board finds compliance with its prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), which does not include the claimed pancreatitis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii). 

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

The Board notes that the Veteran had active service during a period of war. Additionally, his personnel records and DD 214 indicates that the Veteran had service in Vietnam from May 1967 to February 1968 and that he is in receipt of the Vietnam Service Medal and Republic of Vietnam Campaign Medal. He is therefore presumed to have been exposed to Agent Orange.

However, as indicated above, the claimed autoimmune pancreatitis is not among the disabilities recognized by VA as associated with herbicide exposure. See 38 C.F.R. § 3.309(e). Therefore, service connection as presumed as due to exposure to Agent Orange is not warranted.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection, and address the Veteran's contentions regarding secondary service connection as well.

With respect to service connection on a direct basis, the Veteran's service treatment records include no complaint, findings, or diagnosis with respect to the claimed pancreatitis disorder.  His separation examination was normal and he did not endorse any relevant symptoms on report of medical history at discharge.

Following service, VA gastroenterology reports from December 2007 to February 2008 reflect that the Veteran, recently diagnosed with diabetes mellitus, had been admitted with obstructive jaundice and weight loss.  Endoscopic retrograde cholangio-pancreatopraphy (ERCP) showed external distal bilary obstruction from pancreatic lesion, status post biliary stent placement to relieve the obstruction.  Pancreatic enlargement was also indicated.  Further testing suggested inflammation and autoimmune pancreatitis, later confirmed by testing results.

On VA examination in April 2009, the Veteran reported that in 2007, he presented to his primary care physician with complaint of jaundice and yellow tinge to his skin, along with fatigue and weight loss.  He was diagnosed with diabetes mellitus 2 months prior to this presentation.  He was admitted for several studies, including abdominal ultrasound, CT scan, ERCP, and endoscopic ultrasound.  These tests revealed autoimmune pancreatitis.  After diagnosis, he required stenting of the pancreatic duct on at least two occasions in 2008.  

The examiner conducted physical examination and diagnosed autoimmune pancreatitis.  She indicated that she could not resolve the matter of etiology of this issue without resort to mere speculation.  The examiner noted that existing literature did not clarify if Agent Orange causes autoimmune pancreatitis.  Also, the literature did not provide any clarification on whether autoimmune pancreatitis is secondary to or aggravated by diabetes mellitus.

Subsequent VA treatment records reflect assessment of history of autoimmune pancreatitis, stable, last episode in 2007.

On VA examination in September 2013, the examiner noted that the Veteran was diagnosed with autoimmune pancreatitis in 2007.  He underwent stent placement at that time.  Autoimmune pancreatitis was diagnosed by an elevated immunoglobulin subclass 4 and confirmed by pancreatic biopsy done.  He was treated with steroids for at least one year and gradually discontinued.  At present, he was asymptomatic with no recurrence or residuals.  Abdominal examination was normal.

After interview and examination, the examiner diagnosed pancreatitis and noted a date of diagnosis of 2007.

The examiner opined that the Veteran's current pancreatitis is less likely as not caused by or related to active service, or secondary to service-connected diabetes mellitus.  In so finding, he noted that the Veteran was diagnosed in 2007 with autoimmune pancreatitis, not gallstone or alcoholic pancreatitis, which were the most common causes of pancreatitis.  He explained that an autoimmune disorder is a condition when the immune system mistakenly attacks and destroys normal body tissues.  In patients with an autoimmune condition, the immune system cannot tell the difference between healthy body tissue and antigens.  He indicated that what caused the immune system to no longer tell the difference between healthy body tissue and antigens was not known.  Regarding autoimmune pancreatitis, herbicide exposure or diabetes mellitus has not been reported to have an etiological relationship with autoimmune pancreatitis.  The examiner indicated that there were no reports in medical textbooks or the literature that supports or even alludes to such a relationship.  Likewise, there were no reports of diabetes aggravating the condition.  In fact, the Veteran was asymptomatic at present, with no complications or residuals.

In various written statements, the Veteran has contended that his autoimmune pancreatitis is related to Agent Orange exposure or to his diabetes mellitus.  In a January 2010 statement, the Veteran reported that his doctors had assured him that his health problems traced back to dioxin exposure.

The Veteran has also submitted various internet articles that detailing health effects from Agent Orange.  Another article indicates that thing in our environment can cause autoimmunity, while a different article notes that blood sugars may be elevated in a person with autoimmune pancreatitis.  

Here, the preponderance of the evidence weighs against a finding that the Veteran's current autoimmune pancreatitis had its onset in service or is otherwise related to service, including to Agent Orange exposure. The service treatment records are silent for related complaints or diagnoses, and no related abnormalities were found on discharge examination.

The Veteran has not alleged that he had symptoms of pancreatitis in service, and the first evidence of the claimed disorder is in 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).

The pertinent medical opinion of record is that of the 2013 VA examiner, who had a thorough review of all pertinent evidence and stated that it is less likely than not that the Veteran's current autoimmune pancreatitis is related to or had its onset in service, to include his exposure to Agent Orange therein. The Board finds this well-reasoned opinion to be highly probative and affords it significant weight.   

With respect to the claim for service connection on a secondary basis, the evidence does not support a finding of a relationship between the Veteran's claimed autoimmune pancreatitis and service-connected diabetes mellitus.  While records indicate that he was diagnosed with diabetes mellitus was diagnosed within a few months of autoimmune pancreatitis there is otherwise no indication of a causal relationship, or that the disability is aggravated by his diabetes mellitus.  Rather, the condition has been noted to be stable since diagnosis and treatment in 2007-08. 

The Board has considered the Veteran's contention that his doctors related his pancreatitis to dioxin exposure. While the Veteran is competent to report what his doctor told him, a review of these records does not support this statement and there is no contrary opinion of record to support a finding that the Veteran's hypertension is caused by his exposure to Agent Orange. As such, his lay recounting is accorded little probative value.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current autoimmune pancreatitis is related to service, to include Agent Orange exposure therein, or to the service-connected diabetes mellitus, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the 2013 VA examination.

Lastly, the Board has considered the medical articles submitted by the Veteran purporting to demonstrate a relationship between Agent Orange and/or diabetes mellitus and autoimmune pancreatitis.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, however, the medical text evidence is not accompanied by an opinion of a medical professional.  Additionally, to the extent that these articles suggest possible relationship between Agent Orange/diabetes mellitus and autoimmune pancreatitis, they fails to establish with any degree of certainty a relationship between the Veteran's Agent Orange exposure and his development of autoimmune pancreatitis.  They fail to establish a causal relationship between Agent Orange/diabetes mellitus and autoimmune pancreatitis, and more specifically a relationship between the two in the Veteran's case.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for autoimmune pancreatitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran has already been awarded staged ratings for the disabilities on appeal.  Accordingly, the Board will consider the propriety of the rating at each stage.

A. Diabetes Mellitus

The Veteran's diabetes mellitus is rated as 20 and 40 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides for a 20 percent rating for diabetes that requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.   A 60 percent rating is assigned where insulin, restricted diet, and regulation of activities are required, with episodes of ketoacidosis or hypoglycemia reactions required one to two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet.App. 360, 363-364 (2007) (citing 61 Fed.Reg. 20,440 (May 7, 1996).
Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.

VA treatment records reflect diagnosis of diabetes mellitus and treatment with diet and Glipizide in November 2007.

Continued VA treatment records, along with a July 2008 statement from a VA pharmacist reflects that the Veteran was started on insulin in January 2008.

In a January 2009 written statement, the Veteran reported that he took insulin twice daily, was on a restricted diet, and had to alter his life significantly due to his diabetes.  He reported that he had lost stamina and strength, and that his health had diminished significantly.

A July 2009 statement from Dr. S. reflects that the Veteran's treatment for diabetes mellitus included insulin, restricted diet, and regulation of activities.  Cardiovascular and neurological complications, as well as erectile dysfunction, were also indicated.

On VA examination in September 2009, the Veteran reported that he experienced numbness in his feet, generalized fatigue, and blurred vision.  He denied any history of diabetic ketoacidosis and said he had one hypoglycemic episode when his blood sugar dropped to 55, causing him to be symptomatic.  Other than that one episode, his blood sugar was consistently above 90 to 100.  His diet was restricted in that he limited his starch, carbohydrates, and sugar intake.  His weight had been relatively stable.  He was followed at the VA clinic every 3 to 4 months for diabetes.

He had no known history of coronary artery disease, congestive heart failure, retinopathy, stroke, nephropathy, peripheral vascular disease, or bowel or bladder impairment.  He had been diagnosed with left lower extremity peripheral neuropathy, and he also had erectile dysfunction.  He took insulin twice a day.  He was not employed and stated that he last worked in December 2008 in the construction field.  He was unable to work at the present time because of fatigue and lethargy.  The Veteran reported that his diabetes affected his activities of daily living in that he had generalized fatigue and lethargy and he found it difficult to get motivated to do anything.

On physical examination, fundoscopic examination was limited but revealed no abnormalities.  There was some distal motor weakness involving the left extensor digitorum brevis as well as the extensor halluces longus.  Sensation to vibration, pinprick, light touch, and temperature was intact in both upper extremities.  Sensation to vibration was absent at the dorsum of the great toes and malleoli bilaterally.  There was also decreased sensation to pinprick and light touch in a stocking distribution involving both lower extremities.  Deep tendon reflexes including triceps, biceps, brachioradilis, knee, and ankle jerks were 2+ and symmetric.  Examination of the feet revealed no evidence of ulcers, skin breakdown, or signs of infection.

The examiner diagnosed diabetes mellitus currently requiring control with insulin as well as oral hyperglycemics.  Complications that were present and due to diabetes included a moderate bilateral lower extremity sensory polyneuropathy with evidence of motor involvement on the left side only.  Erectile dysfunction was also present and another complication due to the Veteran's diabetes.

On VA examination in October 2013, the examiner noted that the Veteran's treatment for diabetes included prescribed insulin more than once per day, but no regulation of activities.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  He had not been hospitalized for episodes of ketoacidosis or hypoglycemia during the past 12 months.  He did not have unintentional weight loss or loss of strength attributable to diabetes mellitus.  

Complications of diabetes included diabetic peripheral neuropathy, retinopathy, and erectile dysfunction.  The examiner indicated that the Veteran's diabetes mellitus did not impair the Veteran's ability to work, and he was able to perform manual or sedentary labor.

A March 2016 VA diabetes mellitus disability benefits questionnaire completed by J. F., certified nurse practitioner, reflects medical history of treatment with restricted diet, prescribed oral hypoglycemic agents, and insulin injections more than once per day.  The examiner noted that the Veteran's activities were regulated in that he was restricted due to balance problems, difficulties with walking, foot dragging, and pain.  He visited his diabetic care provider 2 times per month for episodes of ketoacidosis and hypoglycemia.  He had not been hospitalized for either during the past 12 months.  He had unintentional loss of 5 percent body weight.  He also had diabetic peripheral neuropathy and erectile dysfunction.  The examiner indicated that the Veteran's diabetes mellitus did not impact his ability to work.  

Continued VA treatment records reflect general management of diabetes with insulin and diet.  While symptoms of hypoglycemia were noted on treatment in December 2014, the Veteran denied recent episodes of hypoglycemia.  

A May 2015 VA telephone report notes that the Veteran had frequent documented episodes of hypoglycemia, which he had been treating with candy.  On VA telephone consultation in June 2015, the Veteran reported frequent hypoglycemia, and insulin adjustments and diet were discussed.  The Veteran reported one instance of hypoglycemia since the last appointment, which he was able to treat and resolve promptly at home.  

With respect to the claim for increased rating for diabetes mellitus type II for the period prior to and from July 27, 2009, the aforementioned evidence reflects that the disability has required treatment with insulin, restricted diet, and regulation of activities.  The Board notes that VA treatment records for the period prior to July 27, 2009, do not specifically discuss regulation of activities.  However, the Veteran has consistently reported that his diabetes caused lethargy and fatigue, limiting his activities.  These symptoms were noted on VA examination in September 2009.  In addition, the July 2009 physician statement notes regulation of activities.  In combination, these records tend to establish that the Veteran required regulation of activities prior to July 27, 2009.  Accordingly, an initial 40 percent rating is warranted for this time period.

However, the Board also finds that a rating in excess of 40 percent is not warranted for either period on appeal.  Under Diagnostic Code 7913, a next higher 60 percent rating is assigned where there is treatment with insulin, restricted diet, and regulation of activities along with episodes of ketoacidosis or hypoglycemia requiring one or two hospitalization per year or twice a month visits to a diabetic care provider.  Here, hospitalization for ketoacidosis or hypoglycemia is not indicated in treatment records, and have not been noted on examination.   

While VA treatment records document episodes of hypoglycemia, these have been treated by the Veteran at home.  The Board has considered the notation of the nurse practitioner who completed the March 2016 VA diabetes mellitus disability benefits questionnaire to the effect that the Veteran had visited his diabetic care provider 2 times per month for episodes of ketoacidosis and hypoglycemia.  However, this notation is outweighed by the other VA examination reports and treatment records which fail to document this frequency of treatment by a doctor.  

Regardless, a 60 percent rating also requires complications that would not be compensable if separately evaluated.  In this case, the Veteran is service connected for a number of related diabetic complications, with compensable evaluations assigned for nearly all complications: voiding dysfunction with urinary leakage (40 percent), peripheral neuropathy of the left lower extremity (40 percent), peripheral neuropathy of the right lower extremity (40 percent), peripheral neuropathy of the right upper extremity (30 percent), bilateral cataracts with nonproliferative diabetic retinopathy (30 percent), peripheral neuropathy of the left upper extremity (20 percent), and erectile dysfunction (0 percent and special monthly compensation).  

Moreover, the Board has considered whether there are additional, separately ratable  complications associated with the Veteran's diabetes mellitus type II, but has found none.

Accordingly, the Board finds that while a uniform 40 percent for diabetes mellitus type II is warranted, a rating in excess of 40 percent must be denied.


B.  Peripheral Neuropathy- Left Lower Extremity

The Veteran also contends that is entitled to an increased rating for his peripheral neuropathy of the left lower extremity.

The Veteran's left lower extremity peripheral neuropathy is rated as 20 percent disabling prior to July 17, 2013, and 40 percent disabling from that date pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

At the outset, the Board notes that VA treatment records also note occasional assessment of sciatica/lumbosacral radiculopathy involving the left lower extremity.  Where it is unclear what condition is the cause of a particular symptom or disability, VA must apply the benefit of the doubt to attribute the symptoms to a service-connected condition. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, to the extent that these symptoms cannot be distinguished, the Board will consider them in the rating assigned for left lower extremity peripheral neuropathy.

A January 2008 VA physical medicine rehabilitation note reflects that the Veteran had left foot drop and paresthesias.  Left anterior strength was 2/5 compared to 5/5 on the right.  On sensory examination, monofilament was present.  He was assessed with drop foot, left diabetic neuropathy.

On VA peripheral nerves examination in August 2008, the examiner noted that the Veteran's VA treatment records were reviewed, which revealed that he was seen in January 2008 in physical medicine for a left foot drop.  The Veteran reported that when his blood sugars were high, he felt numbness in his left leg and weakness in the left foot.  When his blood sugar was more reasonable, his foot was better.  At best, he reported that he had difficulty elevating his left foot, and sometimes tripped with his left toes.  The distribution of that complaint was in the distribution of the peroneal nerve on the left side.  

Physical examination of the left lower extremity demonstrated a mild weakness in extensor halluces longus, tibialis anterior and extensor digitorum brevis muscles, as well as foot everters and inverters.  Sensory examination demonstrated a decrease in vibratory sense only in the distal portion of the toes.  Ankle and knee jerks were 2+. 

The examiner diagnosed left peroneal nerve palsy as an isolated mononeuropathy.  This was noted to be consistent with a diabetic-related mononeuropathy.  It was mild in degree and had minimal impact on the activities of daily living.

As noted above, on VA examination in September 2009, the Veteran reported numbness of the feet. Sensation to vibration was absent at the dorsum of the great toes and malleoli bilaterally.  There was also decreased sensation to pinprick and light touch in a stocking distribution involving both lower extremities.  Deep tendon reflexes including triceps, biceps, brachioradilis, knee, and ankle jerks were 2+ and symmetric.  Examination of the feet revealed no evidence of ulcers, skin breakdown, or signs of infection.

Moderate bilateral lower extremity sensory polyneuropathy with evidence of motor involvement on the left side only was indicated.

On peripheral nerves examination in June 2010, the Veteran endorsed lower extremity numbness and weakness with constant, severe pain rated a 7 out of 10, and flare-ups of pain rated a level of 9 every day.  The Veteran reported that he was no longer employed; while he used to be in construction he was unable to hold gainful employment.  He stated that this affected his chores at home.  However, he was not restricted by his provider.

Objectively, distal motor strength was diminished on the left with 38 centimeters of the gastrocnemius muscle group 11.  The right was 41 centimeters.  There was 4/5 strength on the left.  Gait was normal and deep tendon reflexes were intact.  On sensory examination, pinprick, vibration, and temperature were diminished in a stocking pattern bilaterally.  The examiner diagnosed moderate diabetic polyneuropathy with left motor involvement muscle atrophy of the gastrocnemius.

In July 2013, the Veteran noted increasing leg weakness and was referred to physical therapy.  A September 2013 VA physical therapy consultation reflects that the Veteran was referred for muscle weakness, leg weakness, and quad wasting.  1+ patellar reflexes and 4/5 strength in both legs with slightly decreased sensation to both legs was indicated.  Quad wasting bilaterally was also indicated.  

The treatment provider noted that the Veteran reported gradual onset of leg weakness and pain secondary to diabetic neuropathy.  He also had a history of intermittent history of sciatica, but no symptoms recently.  He described difficulty from sitting to standing secondary to weakness and difficulty with balance.  He has noticed weakness in the legs, but no history of giving away.  He had no falls but did lose balance slightly.  

On examination, the Veteran demonstrated decreased lower extremity strength and decreased muscular endurance.  Continued physical therapy was recommended.

On VA examination in October 2013, the Veteran reported that he noticed he was dragging his foot and tripping when walking.  He now had numbness in the feet and tingling in the legs.  He took neurotonin for the condition.

Symptoms included moderate intermittent pain of the lower extremities, mild paresthesias and/or dysesthesias, and moderate numbness.

Objectively, strength was normal in both lower extremities.  Deep tendon reflexes were decreased (1+) in the knees and absent (0) in the ankles.  Light touch was decreased in the anterior/lower legs, and absent in the feet and toes bilaterally.  Position sensation was normal bilaterally, but vibration and cold sensation were absent in the lower extremities bilaterally.  The Veteran did not have muscle atrophy.  Trophic changes included loss of hair and shiny skin.

The examiner indicated that moderate incomplete paralysis of the left femoral nerve was present.  He noted that January 2011 EMG studies of the lower extremities were abnormal.

With respect to the impact of the disability on work, the examiner noted that the disability would impair his ability to perform manual labor, but did not have any effect on his ability to perform sedentary labor.

A March 2016 VA diabetic peripheral neuropathy disability benefits questionnaire notes diagnosis of peripheral neuropathy of the left lower extremity.  The Veteran reported severe constant pain, intermittent pain, paresthesias, and numbness of all extremities.

On neurological examination, strength and deep tendon reflexes were normal for all extremities.  Sensation was decreased to light touch in the left ankle/lower leg and foot/toes.  Vibration sensation was absent in the left lower extremity.  The Veteran did not have muscle atrophy.  Trophic changes, including hardness and smooth, shiny skin of the lower extremity. 

The examiner noted moderately severe incomplete paralysis of the left sciatic nerve, and severe incomplete paralysis of the left femoral nerve.

With respect to the claim for increased rating for left lower extremity peripheral neuropathy for the period prior to July 17, 2013 the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, paresthesias, weakness, and numbness. We note that the evidence during this time period has varied; however, given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 40 percent rating is also warranted for the period prior to July 17, 2013.

However, the Board also finds that the manifestations of the Veteran's peripheral neuropathy of the left lower extremity cannot be considered severe.  In so finding, the Board notes that neurological testing on examination has revealed some diminished motor strength, reflexes and diminished/absent sensation; however, strength had generally been 4/5, reflexes have been normal (2+) or diminished (1+) but not absent, except on examination of the knees in October 2013, and some sensation is maintained   In addition, while quad wasting was noted on physical therapy treatment in 2013, no muscle atrophy has otherwise been indicated on examination.  Therefore, the Board concludes that marked muscle atrophy has not been demonstrated.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  However, given the findings as discussed above, the Board finds that the criteria for a 60 percent rating, requiring severe impairment with marked muscle atrophy, have not been more nearly approximated.

The Board acknowledges the 2008 notation of foot drop, and observes that the criteria for an 80 percent rating contemplates foot drop; however, complete paralysis of the lower extremity, with the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened is not otherwise documented.  Accordingly, the criteria for an 80 percent rating under Diagnostic Code 8520 are also not met.

Moreover, a 40 percent rating is consistent with the March 2016 disability benefits questionnaire findings of moderately severe incomplete paralysis of the left sciatic nerve.  All other examination findings note mild to moderate impairment.  Accordingly, the Board finds that a 40 percent rating is warranted for the entire appeal period.

C.  Extraschedular Analysis

Determinge whether to refer a matter for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. Rather, the criteria provide examples for particular ratings and the Board may consider all factors in assigning a scheduler rating. Therefore, referral for consideration of an extraschedular rating for diabetes mellitus and peripheral neuropathy of the left lower extremity is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Here, the Veteran already has been assigned 80 and 100 percent combined evaluation for his service-connected disabilities during the course of the appeal, in consideration of the higher ratings for periods on appeal granted herein. See 38 C.F.R. §§  4.25, 4.26. These evaluations fully contemplate the combined impact and referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that uniform 40 percent ratings for diabetes mellitus type II and peripheral neuropathy of the left lower extremity, but no higher, for any time during the appeal period, are warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
IV. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran is currently service connected for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling from July 2009, and as 70 percent disabling from November 2011), diabetes mellitus (rated as 40 percent disabling), peripheral neuropathy of the left lower extremity (rated as 40 percent disabling), peripheral neuropathy of the right lower extremity (rated as 20 percent disabling from March 2008, and as 40 percent disabling from July 2013), voiding dysfunction with urinary leakage, associated with diabetes mellitus (rated as 40 percent disabling from January 2011), ischemic heart disease (rated as 10 percent disabling from March 2008, 60 percent disabling from August 2008, and 30 percent disabling from June 2010), peripheral neuropathy of the right upper extremity (rated as 20 percent disabling from January 2011 and as 30 percent disabling from March 2016), bilateral cataracts with nonproliferative diabetic retinopathy associated with diabetes mellitus (rated as noncompensable from July 2009, as 10 percent disabling from January 2010, and as 30 percent disabling from March 2016), peripheral neuropathy of the left upper extremity (rated as 20 percent disabling from January 2011), residuals of left hand shrapnel injury (rated as 10 percent disabling from February 2014), and erectile dysfunction (rated as noncompensable).

First, the Board must determine when the Veteran was actually unemployed.  VA treatment records reflect that the Veteran owned his own general contracting business, and reflect that he discussed employment through 2009.  

The Board notes that while the Veteran reported on examination in 2009 that he stopped working in December 2008, subsequent records reflect that he continued working until a later date.  On VA psychiatric examination in April 2010, the Veteran reported that he had owned his own contracting business since 1977, but that his hours had been so decreased from the economy that he did not have much to do for work.  However, on VA heart examination in June 2010, the Veteran reported that he was unemployed and no longer able to work his job in construction.

In May 2011, the Veteran reported that he last worked 1 year prior.  In September 2011, the Veteran reported that he was unable to work due to health problems.  A December 2014 report reflects that the Veteran's son now used his license to continue the business.

On VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated in November 2011, the Veteran reported that he last worked in 2010 in construction, and that he because too disabled to work as of spring of 2010, though he did not identify a specific date.  With respect to education, the Veteran reported that he completed high school and two years of college.  He did not have any additional training or education.

The Veteran did not respond to a June 2016 letter requesting further information regarding his self-employment. 

The Board notes that the Veteran has not identified the exact date that he was last employed.  However, a VA examination report notes that the Veteran was still working in April 2010.  On his VA Form 21-8940, the Veteran last reported that he worked in spring of 2010, and that he was earning $2,000 per month which is substantially gainful employment.  Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).  The June 14, 2010 VA examination is the first report the Board has found confirming that the Veteran was no longer employed as of that date.

Based on the foregoing, the Board concludes that the Veteran was unemployed as of June 14, 2010-the date of VA examination definitively establishing that the Veteran was no longer working.

Given the foregoing, a TDIU is not warranted prior to June 14, 2010, as the record reflects that the Veteran was in fact employed in substantially gainful employment, and therefore not unemployable.  

With respect to the remaining period, as of June 14, 2010, service connection was in effected for diabetes mellitus (rated as 40 percent disabling) and number of related complications:  peripheral neuropathy of the left lower extremity (40 percent), peripheral neuropathy of the right lower extremity (20 percent), cataracts/retinopathy (10 percent), and erectile dysfunction (noncompensable).  The Veteran was also service-connected for PTSD, rated as 50 percent disabling from June 2009, and ischemic heart disease rating as 30 percent disabling from June 14, 2010.  In addition, the Veteran was granted service connection for a number of other disabilities in 2011, to include peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity. A 100 percent combined rating has also been in effect for the entirety of this period.

As indicated above, the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU. Bradley, 22 Vet. App. at 293-94.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2016).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute. 38 U.S.C.A. § 1114 (s); Bradley, 22 Vet. App. at 290. 

Here, the Board has considered whether a single service-connected disability, alone, can provide a basis for award of a TDIU.  As discussed above, though the Veteran has indicated that his diabetes led to low energy and fatigue, various VA examiners have determined that Veteran's service-connected diabetes mellitus type II does not preclude employment.  While the Veteran's peripheral neuropathy of the extremities affects employment and his ability to perform manual labor, no single extremity renders him unemployable without consideration of other service-connected disabilities.  

In reviewing the Veteran's examinations and reports for his service-connected psychiatric disorder, on VA psychiatric examination in April 2010, the Veteran denied any missed time from work due to his mental health.  The examiner determined that, in terms of the Veteran's ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner, this appeared to be moderately to considerably impaired.

On VA psychiatric examination in April 2015, the examiner determined that the Veteran's service-connected psychiatric disorder caused occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not unemployability.

In addition, an April 2015 VA examiner determined that the Veteran ischemic heart disease did not impact his ability to work. 

Finally, there is no indication in treatment records or on examination that the Veteran's left hand and vision disabilities, alone, render him unable to obtain and maintain employment.

Rather, the record reflects that combined effect of more than one of the Veteran's service-connected disabilities renders the Veteran unemployable.  In addition, the Veteran has reported that his various health conditions have precluded his employment, but has not identified a single disability that alone causes unemployability.  Thus, a TDIU for the period from June 14, 2010 is moot.  See Bradley, supra.

As such, there remain no allegations of error of fact or law for appellate consideration, the Board has no jurisdiction to review this appeal for the issue of entitlement to TDIU from June 14, 2010, and it is dismissed in this regard. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.



ORDER

Entitlement to service connection for autoimmune pancreatitis, to include as due to herbicide exposure, or, in the alternative, as secondary to service-connected diabetes mellitus, type II, is denied. 

An initial 40 percent rating for diabetes mellitus type II, prior to July 27, 2009, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 40 percent for diabetes mellitus type II, from July 27, 2009, is denied.

An initial 40 percent rating for peripheral neuropathy of the left lower extremity, prior to July 17, 2013, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, from July 17, 2013, is denied.

Entitlement to a TDIU prior to June 14, 2010 is denied.

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities for the period from June 14, 2010 is dismissed.


___________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


